Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 25, 26, 30-32, 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (U.S. 5,940,126) in view of Donofrio (U.S. Pat. 5,938,585) and Ouchi (U.S. Pat. 3,703,169).
As to claim 25, Kimura discloses an colonoscope used to perform colonoscopy (the intended use and label given to the device imparts no structural limitation aside from the intended use) comprising: 
a single shaft (cylindrical body 100) interposable within a gastrointestinal lumen of a human body (contemplated to be used in a body organ, e.g. stomach, col.4, lines 33-37), the shaft extending from the distal end along a longitudinal axis thereof from a distal end (shown in Fig.1) to a proximal end (opposite end, not shown), the distal end and the proximal end defining a hollow channel extended therethrough (space 106), the hollow channel connected to and opening to multiple outlets on the distal end of the single shaft (Fig.1; 107, col.4, lines 24-30 mentions that 107 can be a “plurality of holes"), the distal end of the single shaft being received in the gastrointestinal lumen as the single shaft is being interposed within the lumen (e.g. monitoring of the stomach with images, col.4, lines 33-37, would require the distal end and shaft to be received in stomach);
a first image receiver (112) disposed at a first location on or adjacent to the distal end of the single shaft (note location in Fig.1), the first image receiver configure to receive a first image of an observation area of the colon lumen (at least a portion or all of the lumen) as a part of a first original image received by the first image receiver, the first image receiver having a first field of view (FOV) as a result of the first image receiver being disposed at the first location in receiving the first image of the observation area (lens 112 inherently has a field of view and is configured to receive an image of the area (observation area) within this field of view to form an image);
a second image receiver (111) disposed at a second location on the single shaft (note location in Fig.1), the second image receiver configure to receive a second image of the observation area of the lumen as a part of a second original image received by the second image receiver, the second image receiver having a first field of view (FOV) differing from the first FOV of the first image receiver as a result of the first image receiver being disposed at the first location in receiving the second image of the observation area (lens 111 inherently has a field of view that is different than the first FOV due to its different direction, and is configured to receive an image of the area (observation area) within this field of view to form an image);
a processor (122,123,124,126,127, Fig.1) configured to receive both the first and second images of the observation area and form a displayable consolidated image including both the first and second images of the observation area (col.3, lines 3-39, the consolidated image shown in Fig.2B), the first and second images positioned adjacent to each other within the consolidated image (Fig.2B), the consolidated image indicating a lesion in the observation area as being not visible in one of the first and second images of the observation area but being visible in the other of the first and second images of the observation area due to obstructions within the lumen as well as first and second FOVs differing from each other (since the first and second image receivers have different fields of view as seen in Fig.1, one image receiver is capable of obtaining an image of a lesion that cannot be imaged by the other image receiver); and
in instrument channel outlet (107), (Kimura teaches that one of the holes can be used for a forceps, col.4, lines 24-32) configured to be connected to and open to the hollow channel and to channel, via the hollow channel, a lesion-removal instrument (e.g. forceps) to remove the lesion indicated in the consolidated image.
Although Kimura discloses a general endoscope device which is capable of obtaining images from inside a body organ (e.g. stomach), Kimura fails to mention other potential uses, such as for examination of other body lumens, such as the colon, and thus fails to disclose that the shaft is of a size and flexibility to be inserted into the colon (the limitation “interposable within a colon lumen of a human body”, as well as other functional limitations that mention the colon, is a functional limitation that implies a size and flexibility that would allow the shaft to be inserted into the colon lumen).  However, as confirmed by Applicant (see page 5, fifth full paragraph of the remarks filed October 9, 2021), the desire to examine the colon of a human body with an endoscope is well known in the endoscope art (e.g. colonoscopy). Donofrio is just one of numerous prior art references that teach configuring the shaft of an endoscope to be of a size and flexibility to make it capable of being inserted into a colon to facilitate observation and surgical procedures (col.1, lines 12-21, 46-49; col.2, line 51 to col.3, line 10).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the shaft (including the distal end) of Kimura of a size and flexibility to allow examination and treatment of the colon (thus allowing it to be called a colonoscope).  One of ordinary skill in the art would recognize that configuring the Kimura endoscope as set forth above will only increase the functionality of the endoscope by allowing it to examine and treat other organs in the human body (e.g. colon) besides the stomach.
Although the instrument channel outlet (107) is disposed on the shaft adjacent the first image receiver (112), which could inherently enable an instrument to be within the field of view of image receiver (112) depending the distance in which the instrument extends beyond the outlet, Kimura fails to explicitly mention that the outlet is disposed in a location that would put the extended instrument within the field of view.  Ouchi is just one of numerous references that evidences that it is known in the art to arrange the relative positions of the image receiver and instrument channel outlet such that when an instrument is extended from the outlet, it is disposed within the field of view of the image receiver (e.g. note Figs. 4 or 5, which shows point A, which is the center of the field of view as well as the point at which an instrument (e.g. forceps, col.2, lines 49-50) engages the viewed object, col.2, lines 56-67; see Fig. 2 which shows the instrument tip T2A in the center of the field of view).  It would have been obvious to one of ordinary skill to have arranged the image receiver (112) and instrument channel outlet (107) of Kimura such that when an instrument passes through and extends out of the outlet to the tissue to be operated on, the tip of the instrument will be in the field of view of the image receiver, as taught by Ouchi, in order to beneficially provide accurate observation of the site being treated.
As to claim 26, wherein a dimension of the first image of the observation area is generally the same size as a dimension of the second image of the observation area (generally same size images A and B are shown on the monitor in Fig.2B).
As to claims 30 and 31, the processor is configured to manipulate a characteristic in the first image of the observation area to be more closely matching a characteristic in the second image of the observation area, the characteristic comprising orientation (the processor includes a lateral inverting circuit 126 that laterally inverts the orientation of image B to be more closely matching image A, see Figs.2A,2B, col.3, lines 17-29).
As to claim 32, wherein the first FOV covers a first area lying in front of the distal end of the single shaft such that a line segment connecting a first point in the first area and a second point on the distal end of the single shaft forms a zero angle with the longitudinal axis in a forward direction pointing from the proximal end of the single shaft to the distal end of the single shaft (the first FOV of image receiver 112 would include a line that is parallel (zero angle) to the longitudinal axis of the shaft 100, Fig.1).
As to claims 34 and 35, the instrument channel outlet (107) is disposed on the distal end of the shaft proximal to at least one of the first and second locations (outlet 107 is disposed to have a portion that is proximal to the first location as shown in the annotated figure below; it is noted that outlet 108 which, in view of Ouchi, could be shown to be obvious, if necessary, to be used to insert an instrument into the field of view of the second image receiver 111, also disposed proximal to at least one of the first and second locations).

    PNG
    media_image1.png
    314
    552
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed October 9, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s remarks directed at the intended use of the device as a colonoscope, the Examiner cannot import limitations into the claim that might or might not be known in the art or necessarily associated with a name attributed to a device.  However, claim 25 now recites that the shaft is “interposable within a colon lumen of a human body”.  This is considered a functional limitation that must be given weight as to the structure to which the function suggests.  In order to be received in a colon lumen, an endoscope shaft must be of a size (e.g. diameter and length) and flexibility to allow it to be inserted into a colon lumen.  Both Applicant and the Examiner agree that such size and flexibility is known in the endoscope art with endoscopes configured to be used in a colonoscopy procedure.  In addition, both Applicant and the Examiner agree that Kimura’s endoscope is mainly directed to the generic field of endoscopy.  Thus, as set forth above in the rejection of claim 25, the Examiner addresses the obviousness to configure the shaft of Kimura’s endoscope to be capable of performing a colonoscopy.
Regarding Applicant’s multiple remarks concerning the Kimura reference as being irrelevant to the claimed colonoscope, the Examiner must respectfully disagree.  Except for lacking specific disclosure of its size and flexibility to enable its use in the colon, Kimura is extremely relevant to remaining structural limitations of the claims.  This is clearly seen in the above rejections.
	Regarding the Ouchi reference, Applicant argues that it would not be obvious to modify the Kimura device with the teachings of Ouchi because of the structural and functional differences of the two references.  However, the Examiner respectfully disagrees.  Although Applicant chose to point out certain irrelevant differences between Kimura and Ouchi, it must be pointed out by the Examiner that these references include many similarities, most importantly that they both are directed to endoscopes with instrument channels..  More importantly, Ouchi is only being relied on to show that it is known to position the instrument channel such that the instrument inserted therethrough is within the field of view of the imaging device.  The Examiner believes that this is probably already inherent in Kimura, since instruments extending out of an instrument channel in an endoscope are usually required to be visualize in order to be effectively used to provide treatment (otherwise, the instrument would be used blindly).  However, Ouchi provides this explicit teaching that is known in the art and the Examiner uses this as evidence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795